Hager, J.
— This action is brought to obtain a divorce, on the grounds that defendant has deserted plaintiff, and failed to supply her •with the necessaries of life, having the ability so to do. Defendant made no appearance or defense, and the case was referred to take and report proofs.
Upon examining the report of the referee, it appears by the testimony of plaintiff’s mother that plaintiff left her husband’s, and went to her mother’s house, to reside. This indicates that the desertion was on the part of the plaintiff, instead of the defendant.
It does not appear that they resided together after that separation, and defendant left this state and now resides in the state of Maine.
As a general rule á husband is not. bound to support his wife, or to furnish her with the necessaries of life, if he has the ability, at any other place than his own' home, unless she is absent with his consent, or is justified, for good cause, in leaving him. It does not appear, after she left her husband, that she returned or offered to return to him. Had she done so, he might have received her; if he had refused t do so, then, perhaps, after the time limited, and under our statute, plaintiff would be entitled to a decree in her favor. Upon the testimony reported, the divorce must be denied.
Decree accordingly.